Citation Nr: 0334475	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  02-18 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUE

Entitlement to an increased rating for the service-connected 
residuals of prostate cancer, currently evaluated as 60 
percent disabling.  




REPRESENTATION

Appellant represented by:	The American Legion








ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The veteran had active service from October 1965 to October 
1967.  

This case now comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 decision of the RO.  

In a December 2001 rating decision, the RO granted service 
connection for Type II diabetes mellitus and assigned a 20 
percent rating, effective in October 2001.  The veteran 
submitted a Notice of Disagreement with that decision, 
claiming a higher initial evaluation; the RO issued a 
Statement of the Case in December 2002.  

As no Substantive Appeal is yet shown to have been received, 
the matter of a higher initial evaluation for the service-
connected Type II diabetes mellitus is not in appellate 
status and will not be addressed in this decision.  

In a December 2002 rating decision, the RO denied the 
veteran's claims of service connection for hypertension and 
coronary artery disease (claimed as a heart condition), and 
for a total compensation rating based on individual 
unemployability (TDIU).  

The record reflects no Notice of Disagreement, to date, with 
that rating decision, and these issues have not been 
certified for appellate consideration.  As such, these 
matters are not in appellate status and will not be addressed 
by the Board at this time.  



FINDINGS OF FACT

1.  An April 2002 RO rating decision considered all required 
regulatory provisions for the reduction of the rating for the 
service-connected residuals of prostate cancer, status-post 
radical prostatectomy, from 100 percent to 60 percent.  

2.  The service-connected residuals of prostate cancer are 
shown to be productive of a voiding dysfunction and urinary 
leakage, which require the wearing of absorbent materials 
that must be changed more than 4 times a day; no local 
recurrence or metastasis of malignant neoplasms of the 
genitourinary system are demonstrated.  



CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 60 
percent for the service-connected residuals of prostate 
cancer are not met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 
2002); 38 C.F.R. §§ 4.7, 4.115a including Diagnostic Code 
7528 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The implementing regulations are meant to define 
terms used in the Act, and provide guidance for carrying out 
the requirements of the Act.  

The regulations, with the exception of development in the 
case of attempts to reopen finally denied claims made after 
August 21, 2001, are not meant to bestow any new rights.  66 
Fed. Reg. 45,629 (Aug. 29, 2001).  Thus, the veteran is not 
prejudiced by the Board's initial application of the 
regulations to his claim.  

In this case the veteran's application appears to be 
complete.  He has been informed of the information necessary 
to substantiate his claim via the Statement of the Case and 
the Supplemental Statement of the Case.  There does not 
appear to be any relevant evidence that has not been 
associated with the claims folder.  

The veteran has been informed of the VA's duty to assist 
claimants for VA benefits, and has been notified of what he 
should do and what VA would do to obtain additional evidence.  

Specifically, the RO first informed the veteran of the 
provisions of the VCAA in a letter sent in June 2001.  The 
record contains sufficient information to decide the claim.  
This includes VA examination performed to evaluate the 
severity of the service-connected disability.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim.  

Hence, no further assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002).  


II.  Reduction of the 100 Percent Rating for the Service-
Connected
Residuals of Prostate Cancer,  Status-Post Radical 
Prostatectomy


A.  Factual Background

A careful review of service department records shows that the 
veteran served in the Republic of Vietnam from April 1966 to 
May 1967.  

The private medical records show an elevated prostate 
specific antigen (PSA) of 19 in August 2000.  The pathologic 
diagnosis was that of moderately differentiated prostatic 
adenocarcinoma.  

The veteran underwent a VA examination in January 2001.  He 
reported undergoing a radical prostatectomy in October 2000.  
He reported having neither chemotherapy nor radiation 
therapy, nor any implant.  His PSA level had tremendously 
decreased.  

Reportedly, complications from the prostatectomy included 
those of leaking urine and dribbling all the time; decreased 
libido with impotence; and elevated blood pressure.  The 
veteran reported wearing a diaper every day, both during the 
day and at bedtime.  

The veteran's last PSA level was .6 (with the standard range 
being less than 4).  The diagnosis was that of history of 
prostate cancer, status-post prostatectomy, complicated by 
decreased libido, recurrent dribbling, and impotence.  The VA 
examiner noted that the veteran was not receiving any 
treatment for his prostate.  

In a January 2001 rating decision, the RO granted service 
connection for prostate cancer and assigned a 100 percent 
rating under Diagnostic Code 7528, effective from the date of 
claim in September 2000.  

The veteran underwent a VA examination in October 2001.  The 
veteran reported that his PSA level was well controlled and 
within normal limits.  The records show that a bone scan did 
not reveal any evidence of metastatic prostatic cancer to the 
bone.  The veteran complained of having erectile dysfunction 
and urinary incontinence since the surgery and to constantly 
wear diapers.  

A laboratory report dated in January 2001 reveals that the 
veteran's PSA level was that of .2 (and within the normal 
range of less than 4.00).  

Upon examination, there was no evidence of any enlargement or 
tenderness or any masses.  The penis was normal.  The 
diagnosis was that of a history of prostatic cancer, 
diagnosed in July 2000.  The VA examiner commented that the 
veteran had been free of prostate cancer and had no evidence 
of any bony metastases.  

In a December 2001 rating decision, the RO proposed reducing 
the evaluation for the service-connected residuals of 
prostate cancer, status-post radical prostatectomy from 100 
percent to 60 percent.  The veteran was notified of this 
determination in January 2002 and of his right to submit 
medical or other evidence to show why the change in the 
evaluation should not be made.  
 
In an April 2002 rating decision, the RO formally reduced the 
evaluation for the service-connected residuals of prostate 
cancer, status-post radical prostatectomy, from 100 percent 
to 60 percent, to become effective in July 2002.  

A laboratory report dated in May 2002 revealed that the 
veteran's PSA level was that of 1.54 (and within the normal 
range of 0.00 to 4.00).  

The statements of the veteran in the claims folder are to the 
effect that his prostate had worsened and that the 100 
percent evaluation should be restored.  


B.  Legal Analysis

(1)  Procedural Safeguards

The record reveals that the 100 percent rating for the 
service-connected residuals of prostate cancer became 
effective in September 2000 and was reduced less than two 
years later to 60 percent effective in July 2002.

The service-connected residuals of prostate cancer are 
evaluated initially as "malignant neoplasms of the 
genitourinary system" under Diagnostic Code 7528.  

Under Diagnostic Code 7528, the veteran is to receive a 100 
percent rating following surgery, and thereafter, is to be 
rated on the residuals as voiding dysfunction or renal 
dysfunction.  38 C.F.R. § 4.115b (2003).  

A note under Diagnostic Code 7528 states that a 100 percent 
rating shall continue with a mandatory VA examination six 
months following the cessation of surgical, X-ray, 
antineoplastic chemotherapy or other therapeutic procedure.  
Any change in evaluation based upon that or any subsequent 
examination shall be subject to the provisions of 38 C.F.R. § 
3.105(e) (2003).  

Section 3.105(e) pertains to reductions in disability 
compensation ratings.  When a reduction is anticipated, the 
beneficiary must be notified of the proposed reduction, with 
notice of the reasons for the proposed reduction.  Further, 
the beneficiary must be allowed a period of at least 60 days 
to submit additional evidence to show that the rating should 
not be reduced.  After the allotted period, if no additional 
evidence has been submitted, final rating action will be 
taken and the rating will be reduced or discontinued 
effective the last day of the month in which a 60-day period 
from the date of notice to the beneficiary of the final 
rating expires.  38 C.F.R. § 3.105(e) (2003).  

In this case, the veteran underwent a radical prostatectomy 
in October 2000.  Under the schedular criteria, a 100 percent 
rating following the surgery was warranted for at least a 
six-month period, to be followed by a mandatory VA 
examination for evaluation of residuals.  The Board notes 
that the VA examination in October 2001 was conducted more 
than six months following the surgery.  

Moreover, the veteran was notified of the reasons for the 
proposed reduction and afforded a 60-day period to respond to 
the notice, prior to the reduction taking place.  

The Board finds that the reduction from 100 percent to 60 
percent, effectuated by the rating decision in April 2002, 
was in accordance with the requirements of 38 C.F.R. § 
3.105(e).  

As such, the reduction was proper, and the 100 percent 
evaluation assigned on the basis of having had surgery for 
the service-connected prostate cancer may not be restored.  


(2)  Rating Criteria

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  

Although the regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. § 4.41, where entitlement 
to compensation has already been established, and an increase 
in the disability rating is at issue, it is the present level 
of disability which is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Diseases of the genitourinary system generally result in 
disabilities related to renal or voiding dysfunctions, 
infections, or a combination of these. Where there has been 
no local reoccurrence or metastasis, residuals of malignant 
neoplasms of the genitourinary system are to be rated as 
voiding dysfunction or renal dysfunction, whichever is 
predominant.  Only the predominant area of dysfunction is to 
be considered for rating purposes to avoid violating the rule 
against the pyramiding of disabilities.  38 C.F.R. §§ 4.14, 
4.115a.  

Voiding dysfunction is to be evaluated as urine leakage, 
frequency of urination, or obstructed voiding.

For urinary leakage, the rating schedule provides a 20 
percent rating for disability requiring the wearing of 
absorbent materials which must be changed less than two times 
per day.  Where the disability requires the wearing of 
absorbent materials which must be changed two-to-four times a 
day, a 40 percent rating is warranted.  A 60 percent rating 
is warranted for disability requiring the use of an appliance 
or the wearing of absorbent materials which must be changed 
more than four times per day.  38 C.F.R. § 4.115a.  

For urinary frequency, the rating schedule provides a 
10 percent rating for a daytime voiding interval between two 
and three hours, or awakening to void two times per night.  A 
20 percent rating applies for a daytime voiding interval 
between one and two hours, or awakening to void three to four 
times per night.  A maximum 40 percent rating applies for a 
daytime voiding interval of less than one hour, or awakening 
to void five or more times per night.  38 C.F.R. § 4.115a.

For obstructed voiding, the rating schedule indicates that a 
30 percent rating applies if the veteran has urinary 
retention requiring intermittent or continuous 
catheterization.  A 10 percent rating applies if there is 
marked obstructive symptomatology (hesitancy, slow or weak 
stream, decreased force of stream) with any one or 
combination of the following: post-void residuals greater 
than 150 cubic centimeters (cc), markedly diminished peak 
flow rates less than 10 cc per second by uroflowmetry, 
recurrent urinary tract infection secondary to obstruction, 
or stricture disease requiring dilatation every two to three 
months.  A noncompensable rating applies if the disease is 
manifested by obstructive symptomatology, with or without 
stricture disease, requiring dilatation once or twice a year.  
38 C.F.R. § 4.115a.  

In this case, there is no evidence of renal dysfunction, and 
the predominant area of a voiding dysfunction appears to be 
that of urine leakage.  

The statements of the veteran are to the effect that he 
continues to have urine leakage, along with urinary 
dribbling, necessitating the constant use of diapers both 
during the day and at nighttime.  

A review of the record shows that service connection is also 
in effect for erectile dysfunction following the surgical 
prostatectomy.  As such, the symptoms attributable to this 
other service-connected disability may not be considered in 
the evaluation of the service-connected residuals of prostate 
cancer.  38 C.F.R. § 4.14.

The Board notes that the current 60 percent rating is the 
maximum allowable under Diagnostic Code 7528 for urine 
leakage.  

Other than for the inconvenience and discomfort of wearing of 
absorbent materials that must be changed more than four times 
a day, the evidence does not show that the veteran's symptoms 
attributed to the service-connected residuals of prostate 
cancer have had any significant impact on his activities of 
daily living.  

In the opinion of the Board, the evidence does not warrant a 
rating in excess of 60 percent for urinary leakage.  Nor does 
the evidence show any symptoms or clinical findings 
indicative of renal dysfunction that would warrant a rating 
in excess of 60 percent.  38 C.F.R. § 4.115a.  

Accordingly, the Board finds that there is no basis for 
providing more than a 60 percent rating for the service-
connected residuals of prostate cancer under Diagnostic Code 
7528.  

Nor is there evidence that the veteran's service-connected 
disability presents exceptional or unusual circumstances to 
warrant referral of the case to the RO to consider the 
assignment of a rating on an extraschedular basis.  38 C.F.R. 
§ 3.321(b)(1).  

Thus, the Board finds that the veteran's present disability 
picture supports the criteria for the assignment of no more 
than a 60 percent rating as described hereinabove.  In this 
regard the evidence is not in equipoise, but is against a 
higher rating and the claim is denied.  38 C.F.R. § 4.7.



ORDER

An increased rating for the service-connected residuals of 
prostate cancer is denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS 
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



